In a support proceeding, petitioner appeals from an order of the Family Court, Queens County, dated February 22, 1972, as amended by a later order of the same date, which awarded respondent exclusive possession of a co-operative apartment (the marital home) and directed respondent to pay petitioner $20 per week support. Order modified, on the facts, by increasing the weekly support to $35. As so modified, order affirmed, without costs. In our opinion, the testimony at the support hearing as to petitioner’s needs and respondent’s ability to pay warrants the increase directed herein. Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Christ, JJ., concur.